Dismiss and Opinion Filed February 26, 2014




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-00491-CV

                  LAGATHRE DENISE MOORE, Appellant
                                V.
        BAYLOR HEALTH CARE SYSTEM AND BRADLEY BOYTE, Appellees

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. 10-15441-E

                             MEMORANDUM OPINION
                 Before Chief Justice Wright and Justices Lang-Miers and Brown
                                Opinion by Chief Justice Wright
       Appellee Baylor Health Care System moves to dismiss this appeal, noting appellant has

failed to pay the fee for the clerk’s record despite being cautioned that the appeal would be

dismissed for want of prosecution if she did not pay the fee. See TEX. R. APP. P. 37.3(b), 42.3(b).

The motion reflects Baylor’s counsel conferred with appellant’s counsel, and appellant does not

oppose the motion. Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 37.3(b), 42.3(b).




130491F.P05                                        /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE
                                     S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

LAGATHRE DENISE MOORE, Appellant                 On Appeal from the 101st Judicial District
                                                 Court, Dallas County, Texas
No. 05-13-00491-CV       V.                      Trial Court Cause No. 10-15441-E.
                                                 Opinion delivered by Chief Justice Wright.
BAYLOR HEALTH CARE SYSTEM AND                    Justices Lang-Miers and Brown
BRADLEY BOYTE, Appellees                         participating.

         In accordance with this Court’s opinion of this date, we DISMISS the appeal.
         We ORDER that appellees Baylor Health Care System and Bradley Boyte recover their
costs, if any, of this appeal from appellant Lagathre Denise Moore.


Judgment entered February 26, 2014




                                                 /Carolyn Wright/
                                                 CAROLYN WRIGHT
                                                 CHIEF JUSTICE




                                           –2–